Hoar, J.
The verdict for the plaintiff was clearly right, and the instructions given to the jury were proper.
If the father had in fact emancipated his son, as the evidence sufficiently showed, and the defendant, with the consent of the father, expressly promised to pay the son, no other knowledge or notice of the emancipation was necessary.
*406The plaintiff discharged the debt due to him from his father, in consideration of the defendant’s promise to pay him the amount due to him. This promise was not a promise to pay the debt of another, within the statute of frauds, but an original undertaking. The defendant promised to pay the money, not as a surety or guarantor, but as the sole debtor; not as a collateral promise, but as a substituted promise. There was no debt of another, as soon as the defendant’s promise was made. Stone v. Symmes, 18 Pick. 467; Curtis v. Brown, 5 Cush. 492; Goodman v. Chase, 1 B. & Ald. 297; Butcher v. Steuart, 11 M. & W. 857.
Besides; as the defendant owed the father, and the agreement was made both with him and the plaintiff, we think it operated to discharge so much of the defendant’s debt to the father, and was therefore merely an agreement to pay the defendant’s own debt to another person. Exceptions overruled.